Citation Nr: 9913048	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95 - 10 911	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disability, claimed as post-traumatic stress disorder.

Entitlement to a rating in excess of 20 percent for residuals 
of a left ankle fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
May 27, 1975 to December 6, 1975, and from October 31, 1990 
to June 21, 1991.  He served on active duty from July 28, 
1991 to January 22, 1992, including service in the Southwest 
Asia theater of operations from August 6, 1991 to November 
25, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1992 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied service 
connection for an acquired psychiatric disability, claimed as 
post-traumatic stress disorder (PTSD),
and denied a rating in excess of 10 percent for residuals of 
a left ankle fracture.  During the pendency of this appeal, a 
rating decision of August 1998 granted an increased rating of 
20 percent for the veteran's service-connected residuals of a 
left ankle fracture, and that appeal continues.  


REMAND

The veteran contends that his currently manifested 
psychiatric disability was incurred during his service in 
Southwest Asia during the Gulf War.  It is contended that a 
female Military Policeman named Hawk was killed in a car 
chase at King Khalid Military City (KKMC), Saudi Arabia, in 
August 1991; that she "crashed her Hummer in front of [him] 
and went through the windshield"; that he was exposed to 
"friendly fire"; that he was fired at "more than once" 
while driving a truck; that he worked at a battalion aid 
station at KKMC, Saudi Arabia, and had an MOS of 91B during 
his service in Southwest Asia; that he came under shell fire 
at the wash rack while in KKMC; that he drove a truck into an 
Iraqi mine field while in Saudi Arabia and had to back out; 
that a colonel had a heart attack at the swimming pool in 
September 1991; and that two soldiers were killed when a 
Humvee overturned in September 1991.  It is further contended 
that the veteran fractured his left ankle on January 20, 1991 
when he slipped on ice at Fort Sheridan, Illinois; that he 
again fractured his left ankle on October 22, 1991, when he 
stepped into a hole while "ground guiding" a tank at Khobar 
City, Saudi Arabia; and that the residuals of those injuries 
are more disabling that currently evaluated.  

Initially, the Board notes that the veteran served a period 
of ACDUTRA from October 31, 1990 to June 21, 1991, and that 
no effort has been made by the RO to obtain the medical and 
administrative records from that period of service. 

The record further shows that the veteran has reported 
medical or psychiatric treatment at Fairbanks Hospital, 
Indianapolis, Indiana, in 1987; at Midtown Mental Health 
Center, Indianapolis, Indiana, in 1987; at Wishard Hospital, 
Indianapolis, Indiana, between 1986 and 1988; at Metro Health 
Center, Speedway, Indiana, between 1980 and 1985; and at 
Methodist Hospital, Indianapolis, Indiana, between 1980 and 
1985.  The RO has made no effort to obtain those medical 
records, a violation of the duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998);  Littke v. Derwinski,  1 
Vet. App. 90 (1990).  

The veteran's DD Form 214's show that the veteran's military 
occupational specialty (MOS) has been Unit Supply Specialist 
(76Y); that he has served in that capacity throughout his 
period of reserve service; and that the DD Form 214 which 
includes his active service in Southwest Asia shows his MOS 
as Supply Specialist (76Y).  In addition, a letter from the 
veteran to his spouse, postmarked in September 1991, shows 
his return address to be: 539th General Supply Co., KKMC 
Operation, Desert Storm II.  While an occupational hazard 
questionnaire completed by the veteran following his return 
from Southwest Asia asserted that he had performed tasks not 
normally performed as part of his MOS, none were listed.  The 
veteran received no combat awards or decorations for valor, 
and did not receive the Purple Heart medal.  

The veteran failed to respond to an August 1996 letter from 
the RO asking him to provide specific information concerning 
the stressful events he witnessed while serving in Southwest 
Asia and his unit(s) of assignment.  The veteran likewise 
failed to respond to a January 1997 letter from the RO asking 
him to provide specific information concerning the names, 
addresses, and dates of all military units in which he served 
while in the Army Reserve/National Guard. 

The Board further notes that the reports of VA psychiatric 
examinations of the veteran, dated in August 1992, in October 
1992, and in September 1995, as well as the reports of 
private examination and evaluation of the veteran conducted 
by the Social Security Administration in September and 
December 1992 were done without review of the veteran's 
claims folder or his service medical records.  The Board 
further notes that the veteran's period of active service in 
Southwest Asia was subsequent to the cease-fire which took 
place in February 1991, and that he did not arrive in Saudi 
Arabia until August 6, 1991.  

A rating decision of July 1976 denied service connection for 
a bilateral knee disability on the grounds that 
chondromalacia of the right knee shown during ACDUTRA was not 
found on service separation examination.  In a VA Form 21-
4138, filed by the veteran in May 1988, he undertook to 
reopen his claim for a bilateral knee disability, described 
as osteomalacia, and submitted additional medical evidence 
from a VA physician.  In a rating decision of June 1988, the 
RO declined jurisdiction of the bilateral knee claim as 
previously denied and unappealed, and did not consider the 
question of whether new and material evidence had been 
submitted.  Further, the RO failed to notify the veteran of 
that determination and of his right to appeal.  

In a Notice of Disagreement filed in January 1992, the 
veteran's representative raised the issues of entitlement to 
service connection for a bilateral knee disability and for a 
back disability as secondary to his service-connected 
residuals of a left ankle fracture.  In response, the RO 
notified the veteran that service connection for a bilateral 
knee disability and a back disability had been denied by 
rating decision of June 1988, and that the submission of new 
and material evidence was required to reopen those claims.  
That statement was incorrect.

In another Notice of Disagreement, received at the RO in 
February 1992, the veteran's representative again raised the 
issue of entitlement to service connection for a back 
disability as secondary an altered gait stemming from his 
service-connected residuals of a left ankle fracture.  He 
further raised the issue of direct service connection for a 
bilateral knee disability sustained during a period of active 
duty for training at Fort Lee, Virginia, during the 1980's, a 
period of service which has not been verified and concerning 
which the RO has obtained no information.  

A rating decision of January 1994 determined that new and 
material evidence had not been presented which was sufficient 
to reopen the claims for service connection for bilateral 
knee disability and the claim for a back disability.  That 
decision further stated that service connection cannot be 
established for aggravation of a back condition by a service-
connected left ankle condition.  Regardless of the inaccuracy 
of that statement, that decision was not appealed within one 
year and became final.  The Board notes, however, that the 
issue of service connection for a bilateral knee disability 
as secondary to service-connected residuals of a left ankle 
fracture is an issue different from that of direct service 
connection for a bilateral knee disability, and cannot be 
addressed on a new and material basis absent a prior final 
decision on that specific issue.  Accordingly, the issue of 
service connection for a bilateral knee disability as 
secondary to or by aggravation of service-connected residuals 
of a left ankle fracture remains pending and unresolved, and 
must be addressed by the RO on a de novo basis.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that it would not review claims in a 
piecemeal fashion, and that a decision on a given claim . . . 
was not a final order when an "inextricably intertwined" 
question remained undecided and pending.  Harris v. 
Derwinski,  1 Vet. App. 180, 183 (1991).  The issue of 
entitlement to service connection for a bilateral knee 
disability as secondary to or due to aggravation by service-
connected residuals of a left ankle fracture is inextricably 
intertwined with the issue of entitlement to a rating in 
excess of 20 percent for a residuals of a left ankle 
fracture.  That issue cannot be considered by the Board as 
long as the issue of entitlement to service connection for a 
bilateral knee disability as secondary to or due to 
aggravation by service-connected residuals of a left ankle 
fracture remains undecided and pending.  Harris, at 183. 

In that connection, the Court has held, in pertinent part, 
that  the term "disability" as used in  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998) refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated (emphasis in original).  Thus, pursuant to  
38 U.S.C.A. §  1110 and  38 C.F.R. §  3.310(a) (1998), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In reaching its 
determination as to whether the veteran's bilateral knee 
disabilities were caused or worsened by his left ankle 
disability, the RO may refer to medical evidence showing the 
existence of a bilateral knee disability prior to the 
incurrence of his service-connected left ankle fractures.  

As noted, there is no evidence that the private and VA 
orthopedic and neurologic examiners reviewed the veteran's 
claims folder or his complete service medical records, and in 
many cases clearly relied solely upon a medical history and 
diagnoses offered by the veteran.  Most notable are diagnoses 
of reflex sympathetic dystrophy (RSD), although such has 
never been clinically demonstrated or diagnosed; and the 
diagnosis of PTSD due to combat trauma, although the record 
shows that the veteran did not arrive in Saudi Arabia until 
August 6, 1991, and contains no evidence that he ever engaged 
in combat with the enemy.  The Board further notes that the 
October 1993 Addendum to the Medical 40 Board report of 
proceeding in August 1992 reached a different conclusion and 
diagnosis regarding the veteran's psychiatric status.  

A General Counsel opinion, issued in July 1995, held that, 
pursuant to the statutory duty under  38 U.S.C.A. § 5107(a) 
to assist a claimant in the development of facts pertinent to 
a claim, and the decisions of the Court of Veterans Appeals 
interpreting that duty, a Department of Veterans Affairs 
examiner must review a claimant's prior medical records when 
such review is necessary to ensure a fully informed    
examination or to provide an adequate basis for the 
examiner's findings and conclusions (emphasis added).  
VAOPGCPREC  20-95 (O.G.C. 20-95).  

In that connection, the Court has held as follows:  A VA 
examination which failed to include a review of all of the 
veteran's medical records [was] in violation of the duty to 
assist.  Culver v. Derwinski,  3 Vet. App. 292, 299 (1992).  
"The examiner must have the full medical record of the 
veteran prior to making the evaluation."  Shoemaker v. 
Derwinski,  3 Vet. App. 248, 255 (1992).  "In order for [VA] 
to fulfill its duty to assist . . . a thorough 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, [is required] 
so that the evaluation of the claim[ed] disability will be a 
fully informed one."  38 U.S.C.A. § 5107(a);  Roberts v. 
Derwinski,  2 Vet. App. 387, 390 (1992);  Green v. Derwinski,  
1 Vet. App. 121, 124 (1991).  In remanding for another 
[psychiatric] evaluation because "apparently the claims 
folder was not reviewed by the examiner", the Court held 
that "[i]t is . . . essential, both in the examination and 
in the evaluation of disability, that each disability be 
viewed in relation to its history."  38 C.F.R. Part 4,§ 4.1;  
Tucker v. Derwinski,  2 Vet. App. 201, 203 (1992).

The current orthopedic, neurologic and psychiatric 
examinations of the veteran are inadequate for rating 
purposes, and additional examinations, to include medical 
opinions, are required.  The Court has held that an 
examination for musculoskeletal disability which fails to 
consider and address the provisions of  38 C.F.R. Part 4, 
§§ 4.40 and 4.45 (1998) is inadequate for rating purposes and 
that in such cases remand for another examination is 
mandatory.  DeLuca v. Brown,  8 Vet. App. 202 (1995).  Where 
arthritis is present, the provisions of § 4.59 must also be 
considered and addressed.  On reexamination, the examining 
physicians should specifically address matters of weakened 
movement, excess fatigability, incoordination, and loss of 
function due to pain on use or during flare-ups, as provided 
by  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 (1998).  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed Reg. 52,700 (1996), now codified 
at  38 C.F.R. §§ 4.125-4.130).  The new criteria for 
evaluating service-connected psychiatric disability are 
codified at  38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 
(1998).  See PTSD (309.81, Subsections A, (1) and 

(2).  The new diagnostic criteria are sufficiently different 
from those in effect prior to November 7, 1996, that the RO 
and the Board are required to evaluate the veteran's acquired 
psychiatric disability, claimed as PTSD, by applying the 
diagnostic criteria contained in the VA Schedule for Rating 
Disabilities related to psychiatric disability as it was in 
effect prior to November 7, 1996 (DSM-III), as well in 
accordance with the revised criteria that became effective on 
that date.  See PTSD (DSM IV, 309.81, Subsections A, (1) and 
(2).  Following another VA psychiatric examination, the 
veteran must be advised of the current applicable criteria 
for psychiatric disabilities, including PTSD.  

Pursuant to  Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  This 
veteran initiated his claim for service connection for PTSD 
in April 1992.  Following completion of the actions requested 
in this Remand decision, the RO should review this claim and 
issue a Supplemental Statement of the Case providing the 
current applicable standard for diagnosing PTSD.  

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board 
imposes upon the Secretary of Veterans' Affairs a concomitant 
duty to ensure compliance with the terms of the remand, 
either personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  No. 97-78 (U.S. Vet. App. June 26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the 
Board which do not comply with the instructions of the Board 
remand will be returned to the RO for further appropriate 
action as directed.  

Based upon the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for his 
service-connected left ankle disability, 
any bilateral knee disability, and any 
psychiatric disability.  In addition, the 
veteran should be asked to provide 
specific names, addresses, and 
approximate dates of treatment for all 
private health care providers from whom 
he received treatment for his right knee 
injury in 1971 while playing football in 
high school, and his previous ankle 
fracture 10 years prior to the left ankle 
fracture of January 1991.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to medical or psychiatric 
treatment of the veteran at Fairbanks 
Hospital, Indianapolis, Indiana, in 1987; 
at Midtown Mental Health Center, 
Indianapolis, Indiana, in 1987; at 
Wishard Hospital, Indianapolis, Indiana, 
between 1986 and 1988; at Metro Health 
Center, Speedway, Indiana, between 1980 
and 1985; and at Methodist Hospital, 
Indianapolis, Indiana, between 1980 and 
1985, as well as all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Marion, and the VAMC, 
Indianapolis, since February 1996.  The 
veteran should 
be advised that submitting such evidence 
could help him establish service 
connection or other benefit entitlement.  

2.  The RO should ask the Army Reserve 
Personnel Center (ARPERCEN), St. Louis, 
Missouri, to conduct a further search for 
additional service medical and 
administrative records of the veteran, 
including his DA-20 and 201 file, in 
particular all such records from his 
period of active duty for training 
(ACDUTRA) between October 31, 1990 and 
June 21, 1991.  The RO should ask 
ARPERCEN to provide any unit histories or 
casualty reports for the 539th General 
Supply Co., KKMC Operation, Desert Storm 
II.  The RO should further ask ARPERCEN 
to conduct a further search for 
additional service medical and 
administrative records of the veteran for 
a period of ACDUTRA at Fort Lee, 
Virginia, claimed to have been served in 
the 1980's.

3.  The RO should again ask the veteran 
to provide specific facts about any 
"stressor" to which the veteran has 
referred or any specifics about the 
"stressors" he now alleges that he 
"reexperiences."  Specifics include 
matters such as dates, places, units of 
assignment, and the names of other 
individuals who were killed or wounded 
and the units to which they were 
assigned, if different from the 
appellant's. 

4.  Thereafter, a description of the 
veteran's "stressor" stories, including 
any and all responses received to the 
stressor development letters, all 
histories of trauma provided by the 
veteran during medical examination and 
treatment, and any portions of this 
Remand decision which summarize the 
veteran's stressor stories or service 
administrative records, together with a 
copy of the veteran's DD Form 214, and 
his complete service administrative 
records (DA-20 and 201 file) for his 
period of active service from July 28, 
1991 to January 22, 1992, including his 
service in the Southwest Asia theater of 
operations, should be forwarded to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, for verification of 
the stressor stories.  Any unit histories 
or casualty reports for the 539th General 
Supply Co., KKMC Operation, Desert Storm 
II should be requested  .If USASCRUR 
requests additional or clarifying 
information other than that already 
requested, all such information should be 
promptly obtained and provided.  

5.  The RO should then arrange for 
special VA orthopedic and neurologic 
examinations of the veteran by board-
certified examiners to determine the 
current nature and extent of the 
veteran's service-connected left ankle 
disability, as well as the nature, extent 
and 
etiology of any bilateral knee disability 
found present. The claims folder, 
including the service medical records, 
must be made available to the examiners 
and be reviewed prior to their 
examinations.  The examining physicians 
are advised that factual assertions 
regarding history contained in medical 
records other than the service medical 
records are not reliable.  All necessary 
and appropriate diagnostic tests and 
procedures should be conducted, including 
electrodiagnostic testing, and the 
findings reported in detail.  In 
examining the veteran's residuals of left 
ankle fractures, the examining physicians 
should specifically address matters of 
weakened movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by  38 C.F.R. Part 4,§§ 4.40, 
4.45, and 4.59.  The examining 
neurologist should determine the presence 
or absence of reflex sympathetic 
dystrophy (RSD) of the left ankle and its 
relationship, if any, to the veteran's 
left ankle fractures.  The examining 
physicians should each be asked to state 
their opinions, with complete rationale, 
as to whether it is at least as likely as 
not that any disability of the knees, 
bilaterally, found present, including 
arthritis, was caused or worsened by the 
veteran's service-connected left ankle 
fractures.  A complete rationale for all 
opinions expressed must be provided, and 
all evidence relied upon must be 
specifically cited.  

6.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a panel of two board certified 
psychiatrists who are qualified to 
evaluate and diagnose PTSD and who have 
not previously examined 
or treated the veteran.  The claims file 
and a complete copy of this portion of 
the Remand order must be made available 
to and be reviewed by the examiners prior 
to their examinations.  The psychiatric 
examinations are to be conducted in 
accordance with the fourth edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and a complete 
psychological test battery should be 
administered and reviewed by the 
examining psychiatrists prior to their 
examinations.  The examiners should 
determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability found to be present, and 
reconcile conflicting diagnoses.  
In determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiners are hereby notified that 
only the verified history reported by 
USASCRUR, or detailed in the service 
medical, personnel and administrative 
records, or specifically verified by the 
RO, may be relied upon.  If the examiners 
believe that PTSD is the appropriate 
diagnosis, he or she must each specify 
the evidence relied upon to determine the 
existence of the stressors and 
specifically identify which stressor(s) 
detailed in the USASCRUR report; the 
service medical, personnel and 
administrative records; or verified by 
the RO is (are) responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric panel report requested herein 
to verify that the examiners reviewed the 
medical 
history contained in the claims folder, 
including the service medical records and 
complete Medical Evaluation Board reports 
of August 1992 and October 1993, and that 
any diagnosis of PTSD was based on the 
USASCRUR report, or the verified record 
history contained in the service medical, 
personnel and administrative records, 
and/or verified by the RO.  If the 
examiners, or either of them, relied upon 
a history which was not verified, that 
examination report must be returned as 
inadequate for rating purposes.  The 
Board emphasizes that the Court has held 
that a diagnosis of PTSD, related to 
service, based on an examination which 
relied upon an unverified history is 
inadequate.  If any development is 
incomplete, or if any requested opinions 
are not provided, or if the report(s) of 
VA examinations do not affirmatively 
reflect that the examiners have reviewed 
the veteran's claims file, such 
examination report(s) is/are inadequate 
and appropriate corrective action should 
be implemented prior to returning the 
case to the Board.

8.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability, claimed as PTSD; 
readjudicate the issue of a rating in 
excess of 20 percent for residuals of 
left ankle fractures, and adjudicate the 
issue of service connection for bilateral 
knee disabilities as secondary to or by 
aggravation of a service-connected left 
ankle disability, in light of the 
additional evidence obtained.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these claims.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


